Case 0:19-cv-63108-RAR Document 118 Entered on FLSD Docket 08/19/2021 Page 1 of 29




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 19-CV-63108-RAR

    HANK HANEY and HANK HANEY MEDIA, LLC,

           Plaintiffs,

    v.

    PGA TOUR, INC.,

          Defendant.
    _____________________________________________/

         ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

          THIS CAUSE comes before the Court on Defendant PGA Tour, Inc.’s Motion for

   Summary Judgment [ECF No. 82] (“Motion”). The Court has considered the Motion, all related

   filings, and is otherwise fully advised. As the Court remarked at the outset of this matter, “the

   allegations teed up in this case—like a well-hit drive on the golf course—[have] avoided pleading

   hazards . . . remained in bounds, and left Plaintiffs with an opportunity to take their next shot.”

   Order Denying Defendant’s Motion to Dismiss [ECF No. 25].

          However, Plaintiffs’ next shot has not fared as well as their opening drive. In an effort to

   reach the green and get this matter to trial, Plaintiffs’ approach has found the water. And the

   Federal Rules of Civil Procedure do not provide for mulligans. As explained herein, Defendant is

   entitled to summary judgment as a matter of law and Plaintiffs’ round has come to an end.

   Accordingly, it is hereby

          ORDERED AND ADJUDGED that Defendant PGA Tour, Inc.’s Motion [ECF No. 82]

   is GRANTED.
Case 0:19-cv-63108-RAR Document 118 Entered on FLSD Docket 08/19/2021 Page 2 of 29




                                               BACKGROUND1

           A. The PGA Tour’s License Agreement with SiriusXM Radio, Inc.

           The PGA Tour and SiriusXM Radio, Inc. have a business relationship for the purpose of

   broadcasting golf-focused programming on a PGA Tour branded station known as “SiriusXM PGA

   Tour Radio.” See Def.’s Statement of Material Facts [ECF No. 98-1] (“Def.’s SOMF”) ¶ 1. Said

   business relationship is memorialized by the License Agreement, effective February 15, 2018,

   between the PGA Tour and SiriusXM (“Agreement”). Id. ¶ 2.

           Pursuant to the Agreement, in exchange for the ability to use the PGA Tour’s intellectual

   property, including its trademarks, in connection with SiriusXM PGA Tour Radio, SiriusXM

   agreed to ensure that “SiriusXM and its representatives [would] not incorporate into the

   Programming any material which is. . . (iv) otherwise detrimental to [PGA Tour].” See Agreement,

   [ECF No. 98-2] at 17 (emphasis added).2               The Agreement defines “Programming” as “all

   programming distributed on the Channel, all of which (aside from the TOUR Coverage that is

   subject to the Agreement) must be agreed by the parties in advance of distribution on the channel.”

   Id. at 15. The Agreement further defines “Channel” as “the TOUR-branded radio channel on the

   SiriusXM Service, which channel will carry the TOUR Coverage, and which will be distributed

   only in the Territory.” Id.




   1
     In their Statement of Material Facts in Opposition to Defendant’s Motion for Summary Judgment [ECF
   No. 87] (“Pls.’ SOMF”), Plaintiffs dispute certain facts without citing any supporting evidence. See S.D.
   Fla. L.R. 56.1(a)(2), (b). To the extent those “disputed” facts are consistent with the record evidence, they
   are deemed admitted and undisputed for purposes of ruling on Defendant’s Motion. See id. Accordingly,
   the facts recited here may not be the “actual” facts on Plaintiffs’ account but reflect Plaintiffs’ best case as
   the non-moving party based on the evidence. See Davis v. Williams, 451 F.3d 759, 763 (11th Cir. 2006);
   Robinson v. Arrugueta, 415 F.3d 1252, 1257 (11th Cir. 2005).
   2
     The Court cites to the pagination generated by the the Court’s CM /ECF system rather than the pagination
   of the documents themselves.



                                                    Page 2 of 29
Case 0:19-cv-63108-RAR Document 118 Entered on FLSD Docket 08/19/2021 Page 3 of 29




             B. The PGA Tour’s Relationship with the Ladies Professional Golf Association

             The PGA Tour and the Ladies Professional Golf Association (“LPGA”) are parties to a

   strategic alliance based on mutual interest as industry partners in growing the game of golf and

   advancing each organization’s respective platform and mission. Def.’s SOMF ¶ 7. As part of that

   alliance, the PGA Tour is committed to assist in the expansion of LPGA programming on major

   networks. Id. ¶ 8. The PGA Tour is also committed to increasingly promoting the LPGA Tour on

   its broadcasts over time. Id.

             C. Hank Haney’s Relationship with SiriusXM

             Plaintiff Hank Haney began broadcasting Hank Haney Golf Radio on the SiriusXM PGA

   Tour Radio channel in or about 2013. Def.’s SOMF ¶ 9. During the period relevant to this action,

   Haney broadcasted under a Letter Agreement with SiriusXM dated November 30, 2017 (“Haney

   Agreement”). See Compl [ECF No. 1] at 13-20. The Haney Agreement was set to expire on

   February 15, 2021 pursuant to its express terms. Id. at 16, ¶ 6(a).

             The Haney Agreement states, in pertinent part: “(a) [Hank Haney Media, LLC] shall cause

   [Haney] to serve as the host of ‘Hank Haney Golf Radio’, the sports talk radio program featuring

   discussions, call-ins and interviews covering various news and topics in the world of golf…such

   show will air on SiriusXM’s PGA Tour Radio…” Id. at 13, ¶ 1. The Haney Agreement further

   states:

                    (b) SiriusXM may terminate this Agreement with no liability to [Hank
                    Haney Media, LLC] and/or [Haney]…(ii) immediately without notice
                    in the event that…(B) [Haney] engages in any behavior that
                    disparages Sirius XM or satellite radio, brings [Hank Haney Media,
                    LLC] or [Haney] into public disrepute, contempt, scandal, or ridicule
                    or that otherwise reflects unfavorably upon the reputation or the moral
                    or ethical standards of Sirius XM.

   Id. at 16, ¶ 6. Haney continuously broadcasted his show on the SiriusXM PGA TOUR Radio

   channel until May 29, 2019. Def.’s SOMF ¶ 14. At no time between when Haney began


                                                Page 3 of 29
Case 0:19-cv-63108-RAR Document 118 Entered on FLSD Docket 08/19/2021 Page 4 of 29




   broadcasting Hank Haney Golf Radio on SiriusXM PGA Tour Radio and May 29, 2019 did the

   PGA Tour take any action against Haney related to Haney’s broadcasts. Id. ¶ 15.

          D. Haney’s May 29, 2019 Broadcast

          During the May 29, 2019, broadcast of Hank Haney Golf Radio (“May 29th broadcast”),

   Haney and his co-host, Steve Johnson, engaged in the following on-air exchange:

                  Johnson: This week is the 47th U.S. Women’s Open, Hank.

                  Haney: Oh it is? I’m gonna predict a Korean.

                  Johnson: OK, that’s a pretty safe bet.

                  Haney: I couldn’t name you six players on the LPGA Tour. Maybe
                  I could. Well…I’d go with Lee. If I didn’t have to name a first name,
                  I’d get a bunch of them right.

                  Johnson: We’ve got six Lees.

   See Compl. [ECF No. 1] ¶¶ 17-18, 20-22. While Haney was still on air, he learned that his remarks

   during the exchange with Johnson elicited a negative reaction from people on the internet. Def.’s

   SOMF ¶ 17. As a result of the backlash, a senior executive at Callaway Golf urged Haney’s talent

   agent, Jeremy Aisenberg, to encourage Haney to make an on-air apology. Aisenberg Dep., [ECF

   No. 83-4] at 20-21, 79:1-80:7.3 Given Aisenberg’s request and because “social media was blowing

   up,” Haney apologized for his comments while he was on air. Haney Dep., [ECF No. 83-3] at 13,

   58:1; Def.’s SOMF ¶ 18.

          Immediately after the broadcast, Haney also issued a written apology via Twitter, which a

   SiriusXM representative helped him prepare. Def.’s SOMF ¶ 19. In his written apology, Haney

   acknowledged his on-air comments were “insensitive.” Id. Haney later explained that he “meant




   3
     At the time these events took place, Haney was an endorser for Callaway Golf. Haney Dep., [ECF No.
   83-3] at 16, 69:21-25.


                                               Page 4 of 29
Case 0:19-cv-63108-RAR Document 118 Entered on FLSD Docket 08/19/2021 Page 5 of 29




   that some people took [his comments] as insensitive, because [he] didn’t really think [he] said

   anything insensitive.” Haney Dep., [ECF No. 83-3] at 15, 60:15-19.

           That same day, the media and prominent figures in the golf world, including LPGA players,

   reacted publicly to Haney’s comments. Def.’s SOMF ¶ 20. For instance, within hours of Haney’s

   broadcast, Christine Brennan, USA Today sports columnist and CNN sports analyst, published an

   article in USA Today’s online edition titled “Opinion: If Hank Haney isn’t fired from his radio

   job, golf’s leaders are condoning racism, sexism” that included the following statement: “Where

   is the PGA of America’s comment condemning Haney? Augusta National’s? The PGA Tour’s,

   since it’s their show?” Id. Additionally, in response to Haney’s May 29th comments, Mike Whan,

   the Commissioner of the LPGA, said “I’m not going to waste my time on people who are never

   going to get it.” Id. ¶ 23.

           E. The PGA Tour’s Response to Haney’s May 29th Broadcast

           The negative public reaction to Haney’s exchange with Johnson prompted Laura Neal, the

   PGA Tour’s Senior Vice President of Communications and Media Content, to ask the PGA Tour’s

   social listening team to monitor the topic across internet forums. Id. ¶ 20. Within hours, members

   of the PGA Tour’s social listening team identified “1.7k mentions creating a potential reach of 25

   million” and noted that “all mentions [were] negative towards Hank.” Monahan Dep. Ex. 13,

   [ECF No. 98-2] at 34. In an internal e-mail sent on the night of May 29th, Neal informed several

   PGA Tour employees, including PGA Tour Commissioner Jay Monahan, of the social listening

   team’s results and the LPGA Commissioner’s comments. Id. In doing so, Neal’s “focus was

   making sure other people at the Tour were aware of what had been said. It was paying attention

   to the social conversation, and it was discussing what damage that it could do to our brand and

   how we should potentially respond.” Neal Dep., [ECF No. 83-5] at 5-6, 30:23 - 31:2.




                                              Page 5 of 29
Case 0:19-cv-63108-RAR Document 118 Entered on FLSD Docket 08/19/2021 Page 6 of 29




           On the morning of May 30, 2019, Monahan responded to Neal’s email about the social

   listening results and Whan’s reaction, stating: “This man needs to lose his job. Please let me know

   what I can do to assist you to ensure this happens.” Def.’s SOMF ¶ 24. Thereafter, Neal

   communicated with her counterpart at SiriusXM regarding SiriusXM’s response to Haney’s

   comments. Id. ¶ 25. Also, on May 30, 2019, Monahan spoke with Scott Greenstein, SiriusXM’s

   President and Chief Content Officer. Id. ¶ 26. During that conversation, Monahan advised

   Greenstein that he felt Haney’s comments during the May 29th broadcast were “completely

   unacceptable” and “indefensible.”4 Id. Monahan also told Greenstein that Haney’s comments

   were creating issues for the PGA Tour given its affiliation with the SiriusXM PGA Tour Radio.

   Id. Specifically, Monahan explained that the negative public reaction to Haney’s comments was

   damaging the PGA Tour’s brand and placing its relationship with the LPGA at risk. Id.; Greenstein

   Dep., [ECF No. 83-2] at 10, 97:15-22. Monahan further expressed to Greenstein that if he were

   “in [Greenstein’s] shoes, as his partner, [he] thought [Greenstein] should know that [Haney] would

   no longer be working for [him]. But, again, [he] recognize[d] that it was [Greenstein’s] decision.”

   Monahan Dep., [ECF No. 83-1] at 5, 59:4-9. Greenstein did not come away from the conversation




   4
      Plaintiffs contend that during said conversation, Greenstein’s “response was in sharp contrast” and that
   Greenstein “did not believe Haney’s comments warranted any adverse reaction by SiriusXM or anyone
   else.” See Pls.’ Statement of Material Facts in Opposition to Defendant’s Motion for Summary Judgment
   [ECF No. 87] (“Pls.’ SOMF”) ¶ 26. However, Plaintiffs provide no evidentiary citations to support these
   specific assertions in violation of Local Rule 56.1(b)(2)(C), which provides that “if an opponent’s Statement
   of Material Facts disputes a fact in the movant’s Statement of Material Facts, then the evidentiary citations
   supporting the opponent’s position must be limited to evidence specific to that particular dispute.” Further,
   Plaintiffs cite to Irving Azoff’s deposition testimony for the proposition that Greenstein “told [Azoff] that
   he did not want to lose Hank off the show and did not believe that whatever the incident created was grounds
   for dismissal.” Pls.’ SOMF ¶ 26. However, Azoff’s statement, like other statements Plaintiffs rely on, is
   hearsay and “hearsay statements, even if stated in an affidavit or deposition, cannot be considered.” See
   Macuba v. Deboer, 193 F.3d 1316, 1322 (11th Cir. 1999) (“The general rule is that inadmissible hearsay
   cannot be considered on a motion for summary judgment.”).


                                                   Page 6 of 29
Case 0:19-cv-63108-RAR Document 118 Entered on FLSD Docket 08/19/2021 Page 7 of 29




   believing that Monahan had threatened the relationship between the PGA Tour and SiriusXM.

   Greenstein Dep., [ECF No. 87-1] at 11, 73:7-20.

          Following the conversation between Monahan and Greenstein, Neal worked to draft a

   public statement addressing Haney’s May 29th broadcast while the PGA Tour waited for a

   decision regarding what action SiriusXM would take. Def.’s SOMF ¶ 30. Neal drafted several

   versions of that statement. Id. ¶ 31. The drafts were formulated for the following potential

   outcomes, based on SiriusXM’s ultimate decision: (1) Haney being allowed to return to the air

   after a three-day suspension; (2) Haney being allowed to return to the air after a thirty-day

   suspension; (3) Haney being placed on an indefinite leave; and (4) Haney’s program being

   removed from the SiriusXM PGA Tour Radio channel. Id.

          Once the decision to suspend Haney had been made, Neal and her counterparts at SiriusXM

   worked together to prepare a joint public statement by SiriusXM and the PGA Tour. Def.’s SOMF

   ¶ 32. On the evening of May 30, 2019, SiriusXM and the PGA Tour issued the following joint

   public statement:

                 Joint PGA Tour/SiriusXM Statement on Hank Haney

                 NEW YORK – May 30, 2019 – Mr. Haney’s comments on women’s
                 professional golf were insensitive and do not represent the views of
                 the PGA TOUR or Sirius XM. The PGA TOUR is committed to and
                 proud of the increasingly diverse makeup of our fan base, not to
                 mention the power and accomplishments of the game’s world-class,
                 global players – both on the PGA TOUR and LPGA, whom we are
                 working with more closely than ever before. SiriusXM proudly
                 covers and supports both women’s and men’s golf and the athletes
                 that make them great. At the PGA TOUR’s instruction Mr. Haney
                 has been suspended from the SiriusXM PGA TOUR Radio channel.
                 SiriusXM is reviewing his status on SiriusXM going forward.

                 Mr. Haney added, “I accept my suspension and apologize again.”

   See Def.’s SOMF ¶ 33.




                                            Page 7 of 29
Case 0:19-cv-63108-RAR Document 118 Entered on FLSD Docket 08/19/2021 Page 8 of 29




          F. Haney’s Settlement with SiriusXM

          There is no record of anyone from the PGA Tour further communicating with SiriusXM

   regarding Haney’s suspension, including the length of suspension, after SiriusXM and the PGA

   Tour issued their joint public statement. Def.’s SOMF ¶ 34. The evidence shows that almost

   immediately after his suspension was announced, Haney identified and pursued an opportunity to

   broadcast a podcast with iHeart Media, Inc. Id. ¶ 38. For instance, the day Haney’s suspension

   was announced, Irving Azoff, a friend of Haney’s, offered to try to speak with the PGA Tour on

   Haney’s behalf with the hope of getting Haney reinstated on SiriusXM PGA Tour Radio. Id. ¶ 36.

   In response to Azoff’s offer, Haney stated, in pertinent part: “[U]nder no circumstances will I be

   returning to PGA Tour Radio. You and Greg can save the call on my behalf to that f*****

   Monahan but I certainly am appreciative of the offer to make the call. I have no desire to come

   back with my tail between my legs walking on eggshells and doing a golf tips show on PGA Tour

   Radio, so in my mind that ship has sailed and I’m fine with that now. I’ve moved on already . . ..”

   See Haney Dep. Ex. 10, [ECF No. 83-3] at 80.

          Additionally, just one day after the suspension announcement, Haney again communicated

   with others, including his talent agent Aisenberg, about his intent never to return to broadcasting

   on SiriusXM PGA Tour Radio as long as it remained a PGA Tour-branded station. Haney Dep.

   Ex. 12, [ECF No. 83-3] at 82. In that May 31st communication, Haney wrote, in relevant part:

   “I’m moving on. Podcast and whatever else comes my way, if PGA Tour Radio is ever SiriusXM

   Golf Radio and Scott [Greenstein] can truly run it like he wants then I’m back in but I don’t fit the

   mold there and not interested in changing my style at 64 years old even if I could. I feel great

   about where I am going.” Id. That e-mail was forwarded to Greenstein. Def.’s SOMF ¶ 35.




                                               Page 8 of 29
Case 0:19-cv-63108-RAR Document 118 Entered on FLSD Docket 08/19/2021 Page 9 of 29




          By June 3, 2019—just five days after the May 29th broadcast—Aisenberg was negotiating

   a financial buyout of the Haney Agreement with SiriusXM on Haney’s behalf. Id. ¶ 39. In July

   of 2019, Haney and SiriusXM signed a Settlement Agreement, which formally cancelled the

   Haney Agreement, and discontinued Hank Haney Golf Radio on SiriusXM PGA Tour Radio. Id.

   ¶ 40. Plaintiffs and SiriusXM admitted that SiriusXM did not breach the Haney Agreement at any

   time relevant to this action. See Haney Dep., [ECF No. 83-3] at 25, 144:6-18; Greenstein Dep.,

   [ECF No. 83-2] at 11-12, 99:22-100:8; Aisenberg Dep., [ECF No. 83-4] at 23, 115:16-23. Haney

   began broadcasting The Hank Haney Podcast with iHeartMedia, Inc. in or around the fall of 2019.

   Def.’s SOMF ¶ 42. The Hank Haney Podcast is active to date. Id.

          G. The Instant Action

          On December 18, 2019, Plaintiffs Hank Haney and Hank Haney Media, LLC brought this

   diversity action against the PGA Tour. See Comp. [ECF No. 1]. Plaintiffs allege that the PGA

   Tour wrongfully interfered with Plaintiffs’ contractual and business relationships with SiriusXM

   by causing SiriusXM to terminate Haney’s show on SiriusXM PGA Tour Radio after Haney made

   a series of racially insensitive remarks during the May 29th broadcast. Id. Specifically, Plaintiffs

   assert two causes of action: (1) tortious interference with Plaintiffs’ contract with SiriusXM; and

   (2) tortious interference with Plaintiffs’ business relationship with SiriusXM. Id.

          According to Plaintiffs’ Complaint, “PGA Tour has long attempted to disrupt and interfere

   in Haney’s business.” Id. ¶ 29. Plaintiffs claim the PGA Tour’s interference began in 2012 when

   Haney released his book, The Big Miss, and the PGA Tour induced its stores to cancel orders of

   his book. Id. ¶¶ 29, 32. Nevertheless, Plaintiffs have no personal knowledge or otherwise

   admissible evidence to support this allegation. See Haney Dep., [ECF No. 83-3] at 4-6, 35:11-

   37:22 (revealing that, with respect to the book release allegations, Haney thinks he was told




                                               Page 9 of 29
Case 0:19-cv-63108-RAR Document 118 Entered on FLSD Docket 08/19/2021 Page 10 of 29




   information by Aisenberg who was told that information by an individual at Crown or

   Booklegger).

            Plaintiffs also allege in their Complaint that the PGA Tour pressured the Golf Channel to

   discontinue Haney’s show, “The Haney Project,” in 2013. Compl. ¶ 33. However, Plaintiffs lack

   personal knowledge to support this allegation, and instead indicated Aisenberg had knowledge.

   Def.’s SOMF ¶ 48.5 But, when Aisenberg was questioned on the same topic, he also indicated he

   has no personal knowledge. Aisenberg Dep., [ECF No. 83-4] at 19, 42:14-18 (“Q. Anybody at the

   PGA Tour bring pressure to bear on the Golf Channel that – such as you described with Tiger

   Woods? A. Not that I can name, specifically, no. Not that I’m aware of.”).

            Further, Plaintiffs also allege that in 2016, the PGA Tour “exerted influence” that resulted

   in Avis cancelling an unspecified “program” with Haney. Compl. ¶ 34. Once again, Plaintiffs

   lack personal knowledge and rely on several levels of hearsay to support their allegations. Haney

   Dep., [ECF No. 83-3] at 7-8, 38:17-39:22 (Q. Everything that you know about that or say about

   that is derived from your conversations with Mr. Aisenberg? A. Yes.”). When asked about the

   Avis deal, Aisenberg testified that the PGA Tour suggested alternative partners to Avis, which

   Aisenberg agreed made business sense, but otherwise, he had no knowledge that the PGA Tour’s




   5
       With regards to the Golf Channel’s termination of his show, Haney testified as follows:

                     Q. When the – the Golf Channel terminated the Haney project, that was back
                     in 2013, wasn’t it?

                     A. I – it seems like that would be correct.

                     Q. And who did you talk to at the Golf Channel regarding the termination
                     of that program?

                     A. I didn’t – I didn’t talk to anybody. Jeremy Aisenberg did that.

       See Haney Dep., [ECF No. 83-3] at 31, 173:6-25.


                                                   Page 10 of 29
Case 0:19-cv-63108-RAR Document 118 Entered on FLSD Docket 08/19/2021 Page 11 of 29




   actions were motivated by animus towards Haney. Aisenberg Dep., [ECF No. 83-4] at 11, 28:14-

   35:19 (Q. Well, do you have any knowledge that the PGA Tour’s approach to Allison Botto and

   Heather Breen [Avis’s representatives] regarding this marketing event…was motivated by the fact

   that they did not like Hank Haney? A. I don’t have any knowledge of that.”).

          Lastly, Plaintiffs claim that Callaway Golf Company, “one of Haney’s largest

   collaborators,” declined to renew its collaboration agreement with Haney when it expired in

   December 2019 because Haney lost his broadcasting position with SiriusXM. Compl. ¶¶ 42-43.

   However, there is no admissible evidence that Haney’s collaboration agreement with Callaway

   Golf would have been renewed on its existing terms at the time it expired. See Haney Dep., [ECF

   No. 83-3] at 16-18, 69:21-71:12.

          On April 19, 2021, the PGA Tour filed its Motion for Summary Judgment. See Motion

   [ECF No. 82]. Plaintiffs filed a Response in opposition to the Motion, and the PGA Tour replied.

   See [ECF Nos. 86; 89]. In connection with their summary judgment briefs, the parties have also

   filed factual statements and supporting evidence. See [ECF Nos. 83; 87; 88].

                                          LEGAL STANDARD

          Summary judgment is rendered if the pleadings, the discovery and disclosure materials on

   file, and any affidavits show there is no genuine issue as to any material fact and the movant is

   entitled to judgment as a matter of law. See FED. R. CIV. P. 56(a), (c). An issue of fact is “material”

   if it might affect the outcome of the case under governing law. See Anderson v. Liberty Lobby,

   Inc., 477 U.S. 242, 248 (1986). It is “genuine” if the evidence could lead a reasonable jury to find

   for the non-moving party. See id.; see also Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

   U.S. 574, 587 (1986). At summary judgment, the moving party has the burden of proving the




                                               Page 11 of 29
Case 0:19-cv-63108-RAR Document 118 Entered on FLSD Docket 08/19/2021 Page 12 of 29




   absence of a genuine issue of material fact, and all factual inferences are drawn in favor of the

   non-moving party. See Allen v. Tyson Foods Inc., 121 F.3d 642, 646 (11th Cir. 1997).

          Where the non-moving party fails to prove an essential element of its case for which it has

   the burden of proof at trial, summary judgment is warranted. See Celotex Corp. v. Catrett, 477

   U.S. 317, 323 (1986); Hilburn v. Murata Elecs. North Am., Inc., 181 F.3d 1220, 1225 (11th Cir.

   1999). Thus, the task is to determine whether, considering the evidence in the light most favorable

   to the non-moving parties, there is evidence on which a jury could reasonably find a verdict in

   their favor. See Anderson, 477 U.S. at 251; Hilburn, 181 F.3d at 1225; Allen, 121 F.3d at 646.

                                                ANALYSIS

          Under Florida law, to prevail on their tortious interference claims—either with respect to

   a contract or a business relationship—Plaintiffs must show virtually the same elements: (1) the

   existence of a contract or business relationship; (2) the PGA Tour’s knowledge of the contract or

   business relationship; (3) the PGA Tour’s intentional procurement of a breach of the contract or

   interference with the relationship; (4) the absence of any justification or privilege; and (5) damages

   as a result of the PGA Tour’s actions. See Mattocks v. Black Entertainment Television LLC, 43 F.

   Supp. 3d 1311, 1318 (S.D. Fla. 2014); accord Sullivan v. Economic Research Properties, 455 So.

   2d 630, 632 (Fla. 5th DCA 1984); see also Tamiami Trail Tours, Inc. v. J.C. Cotton, 463 So. 2d

   1126, 1127 (Fla. 1985).6

          The PGA Tour seeks summary judgment on the basis that Plaintiffs lack any evidence to

   support their claims that it tortiously interfered with Plaintiffs’ contractual and business

   relationships with SiriusXM following Haney’s May 29th broadcast. First, with respect to Count

   I (tortious interference with a contract), the PGA Tour argues summary judgment is warranted as


   6
     The parties agree—and the Court concurs—that the substantive law of Florida governs the claims in this
   action.


                                                Page 12 of 29
Case 0:19-cv-63108-RAR Document 118 Entered on FLSD Docket 08/19/2021 Page 13 of 29




   a matter of law because the record is devoid of evidence that SiriusXM breached the Haney

   Agreement; therefore, Plaintiffs are unable to establish the third element of that claim. Second,

   the PGA Tour argues that Plaintiffs cannot show the absence of justification or privilege with

   respect to either Counts I or II because the evidence shows that (i) the PGA Tour has indisputable

   rights in its intellectual property and brand’s association with the SiriusXM PGA Tour Radio

   channel; (ii) SiriusXM had affirmative obligations to ensure that no programming detrimental to

   the PGA Tour aired on that station; and (iii) the PGA Tour was fully justified in acting to protect

   its financial and business interests as associated with that branded radio station.

          Plaintiffs, on the other hand, argue that the PGA Tour has not met the legal standard for

   justified interference and that a genuine issue of material fact exists as to whether the PGA Tour

   interfered with malice, requiring the denial of summary judgment. Reviewing all facts and

   drawing all inferences in Plaintiffs’ favor, the Court finds that: with respect to Count I Plaintiffs

   cannot establish the Haney Agreement was ever breached; with respect to both Counts I and II

   Plaintiffs cannot establish that the PGA Tour’s actions were unjustified; and lastly there is no

   genuine issue of material fact as to whether the PGA Tour acted with malice. Consequently, the

   PGA Tour is entitled to judgment as a matter of law on Plaintiffs’ tortious interference claims.

          I. THE PGA TOUR IS ENTITLED TO SUMMARY JUDGMENT ON
             PLAINTIFFS’ TORTIOUS INTERFERENCE WITH A CONTRACT CLAIM.

          To state a claim for tortious interference with a contract, Plaintiffs must allege a breach.

   Gerber v. Keyes Co., 443 So. 2d 199, 201 (Fla. 3d DCA 1983) (affirming dismissal of tortious

   interference claim where there was no breach because plaintiff received commission as provided

   in the contract); see also Hager v. Venice Hospital, Inc., et al., 944 F. Supp. 1530, 1534-35 (M.D.

   Fla. 1996) (granting summary judgment on tortious interference with contractual relationship

   claim after finding that plaintiff had not presented sufficient evidence that contracts at issue had



                                               Page 13 of 29
Case 0:19-cv-63108-RAR Document 118 Entered on FLSD Docket 08/19/2021 Page 14 of 29




   been breached). In other words, there is no cause of action for contractual tortious interference in

   the absence of a breach. Gerber, 443 So. 2d at 201 (citing Symon v. J. Rolfe Davis, Inc., 245 So.

   2d 278 (Fla. 4th DCA), cert. denied, 249 So. 2d 36 (Fla. 1971)).

          Here, Count I fails as a matter of law because there is no evidence that SiriusXM breached

   the Haney Agreement. Plaintiffs base Count I on their allegations that “[t]he PGA TOUR

   intentionally and unjustifiably interfered with Plaintiffs’ rights under the [Haney Agreement] by

   inducing SiriusXM’s termination of the Agreement.” Compl. ¶ 48. However, the undisputed

   evidence does not reveal that SiriusXM breached its agreement with Plaintiffs (or support the

   contention that the PGA Tour induced any such termination). In fact, Haney testified as follows

   on this very point:

                  Q. Did you ever take the position with SiriusXM that they had
                     breached your contract?

                  A. That they had breached my contract?

                  Q. Yeah.

                  A. By taking me off – what would they have done to breach my
                     contract?

                  Q. I’m asking you. Did you ever – in any of your discussions –

                  A. No.

                  Q.      –leading up to the settlement, did you ever take the position
                         that SiriusXM had breached the contract?

                  A.     No.

   See Haney Dep., [ECF No. 83-3] at 25, 144:6-18. Thus, Haney, on his own accord, admits that

   SiriusXM did not breach the Haney Agreement.

          In Response, Plaintiffs argue that they “have presented evidence of Defendant’s breach of

   the SiriusXM agreement.” Pls.’ Resp. [ECF No. 86] at 23 (emphasis added). As an initial matter,



                                               Page 14 of 29
Case 0:19-cv-63108-RAR Document 118 Entered on FLSD Docket 08/19/2021 Page 15 of 29




   this argument is quite puzzling—the Court is not aware of any contract doctrine that would allow

   Plaintiffs to hold the PGA Tour as being in breach of the Haney Agreement—a contract that the

   PGA Tour is not a party to. Mana Internet Sols., Inc. v. Internet Billing Co., LLC, No. 06-61515,

   2007 WL 1455973, at *2 (S.D. Fla. May 16, 2007) (noting that “[i]t is axiomatic that a party may

   not be held liable for a breach of contract if they were not a party to the contract. . . [.]”).

           Plaintiffs also argue that the mere fact that Plaintiffs and SiriusXM entered into a

   Settlement Agreement effective June 14, 2019 “alone suffices as evidence of a breach of the

   [Haney Agreement].” Pls.’ Resp. [ECF No. 86] at 19. According to Plaintiffs, “SiriusXM would

   not have paid . . . any amount of money, without recognizing that Plaintiffs had suffered the

   consequences of a breach of their legal rights.” Id. at 20. These assertions are not just contradicted

   by legal principles related to settlements but also at odds with the evidence in this case. Contrary

   to Plaintiffs’ bold assertions, “[a] settlement, in and of itself, does not establish fault . . .

   [o]bviously, settlements are made for reasons other than the admission of liability.” D’Angelo v.

   Fitzmaurice, 832 So. 2d 135, 137 (Fla. 2d DCA 2002), quashed on other grounds by D’Angelo v.

   Fitzmaurice, 863 So. 2d 311 (Fla. 2003); Glaze v. G & B Marine, Inc., No. 95-01845, 1997 WL

   35221, *1 (E.D. La. Jan. 27, 1997) (“Rule 408 states that evidence of settlement agreements is not

   admissible for a number of purposes including proof of liability.”); accord Fed. R. Evid. 408. 7



   7
      As a last-ditch effort, Plaintiffs baselessly assert that because the PGA Tour is not named a Released
   Party in Plaintiffs’ and SiriusXM’s Settlement Agreement, that necessarily indicates that the PGA Tour
   procured a breach of the Haney Agreement. Pls.’ Resp. [ECF No. 86] at 24. Plaintiffs’ assertions cannot
   be credited for several reasons. First, Plaintiffs at times refer to and quote record evidence that was not
   filed with Plaintiffs’ SOMF, and not otherwise referenced therein. Second, Plaintiffs cite to their SOMF at
   paragraph 39 which in turn provides no evidentiary support to substantiate the specific assertions made in
   that paragraph. As explained supra in footnotes 1 and 4, the Court will disregard any factual assertions that
   are not in compliance with Local Rule 56.1(b)(1)(B). Third, in support of their speculative theories,
   Plaintiffs improperly refer this Court to Aisenberg’s testimony regarding “Greenstein[’s] belie[f] that
   [Haney] had a very strong case to be brought against the PGA Tour for interfering with his relationship
   with SiriusXM [,]” which is inadmissible hearsay. See Macuba, 193 F.3d at 1322. Fourth, even
   disregarding the lack of evidence supporting Plaintiffs’ assertions, the PGA Tour is not a party to Plaintiffs’


                                                   Page 15 of 29
Case 0:19-cv-63108-RAR Document 118 Entered on FLSD Docket 08/19/2021 Page 16 of 29




          Additionally, Plaintiffs’ argument is negated by Aisenberg’s testimony regarding the

   settlement between Plaintiffs and SiriusXM. According to Aisenberg, SiriusXM’s position with

   respect to the payment at issue was that it would pay Plaintiffs “the remainder of the calendar year

   of 2019 . . . as a part of the resolution of [Plaintiffs’] agreement with the . . . agreed termination

   of [Plaintiffs’] agreement between the two parties.” Aisenberg Dep., [ECF No. 89-1] at 4-5,

   132:20-133:13 (emphasis added).

          Despite Plaintiffs’ unfounded assertions claiming otherwise, the record is devoid of

   evidence demonstrating that SiriusXM breached the Haney Agreement. Plaintiffs are therefore

   unable to prove an essential element of their tortious interference with a contract claim. Where a

   party “fails to make a showing sufficient to establish the existence of an element essential to that

   party’s case and on which that party shall bear the burden of proof at trial,” summary judgment on

   that claim is required. Celotex Corp., 477 U.S. at 322. Accordingly, the PGA Tour is entitled to

   summary judgment on Plaintiffs’ Count I as a matter of law. See Hager, 944 F. Supp. at 1535

   (granting summary judgment on contractual tortious interference claim because plaintiff “ha[d]

   not presented sufficient evidence that [p]laintiff’s contracts with [defendants] ha[d] been

   breached.”); Banks Hardwoods Fla., LLC v. Maderas Iglesias, S.A., No. 08-23497, 2009 WL

   3446736, at *1 (S.D. Fla. Oct. 20, 2009) (granting summary judgment where plaintiff “failed to

   show the third element” – the “defendant’s intentional procurement of the contract’s breach”);

   Black v. Advanced Neuromodulation Sys., Inc., No. 11-00539, 2014 WL 1303656, at *9 (N.D. Fla.

   Mar. 27, 2014) (granting summary judgment on tortious interference with contract claim where

   “the evidence reveal[ed] that [employer] did not breach its contract with [plaintiff].”).




   Settlement Agreement with SiriusXM and thus it is entirely expected and unremarkable that the PGA Tour
   was not named a Released Party in that agreement.


                                               Page 16 of 29
Case 0:19-cv-63108-RAR Document 118 Entered on FLSD Docket 08/19/2021 Page 17 of 29




          II.   THE PGA TOUR IS OTHERWISE ENTITLED TO SUMMARY JUDGMENT
                ON COUNTS I AND II BECAUSE PLAINTIFFS CANNOT ESTABLISH
                THAT ANY ALLEGED INTERFERENCE BY THE PGA TOUR WAS
                UNJUSTIFIED.

          Even if Plaintiffs could establish that SiriusXM breached the Haney Agreement, to prevail

   on their claims for tortious interference with a contract (Count I) and a business relationship (Count

   II), Plaintiffs must proffer sufficient evidence to demonstrate that the PGA Tour’s alleged

   interference with their contract and business relationship with SiriusXM was unjustified—which

   they have wholly failed to do.

          Florida courts have long recognized that, when, as here, “a defendant interferes with a

   contract in order to safeguard a preexisting economic interest of his own, the defendant’s right to

   protect his own established economic interest outweighs the plaintiff’s right to be free of

   interference, and his actions are usually recognized as privileged and nonactionable.” Heaveter,

   Ogier Servs. Inc., v. R.W. Florida Region Inc., 418 So. 2d 1074, 1076 (Fla. 5th DCA 1982); see

   also Johnson Enterprises of Jacksonville, Inc. v. FPL Group, Inc., 162 F.3d 1290, 1321 (11th Cir.

   1998); Ethyl Corp. v. Balter, 386 So. 2d 1220, 1224 (Fla. 3d DCA 1980).

          Interference with a contract or business relationship is unjustified when the interfering

   defendant is a “third party” or a “stranger to the business relationship.” Salit v. Ruden, McClosky,

   Smith, Schuster & Russell, P.A., 742 So. 2d 381, 386 (Fla. 4th DCA 1999). A party is not a stranger

   to the business relationship if it has a “beneficial or economic interest in, or control over, that

   relationship,” including “a supervisory interest in how the relationship is conducted or a potential

   financial interest in how a contract is performed.” Walter v. Jet Aviation Flight Servs., Inc., No.

   16-01238, 2017 WL 3237375, at *8 (S.D. Fla. July 31, 2017) (citing Hamilton v. Suntrust Mortg.,

   Inc., 6 F. Supp. 3d 1312, 1320 (S.D. Fla. 2014)); Palm Beach Cnty. Health Care Dist. v. Prof’l




                                               Page 17 of 29
Case 0:19-cv-63108-RAR Document 118 Entered on FLSD Docket 08/19/2021 Page 18 of 29




   Med. Educ., Inc., 13 So. 3d 1090, 1094 (Fla. 4th DCA 2009) (quoting Nimbus Tech., Inc. v.

   SunnData Prods., Inc., 484 F.3d 1305, 1309 (11th Cir. 2007)).

          Here, the PGA Tour’s arguments focus on the fourth element of tortious interference—

   namely whether Plaintiffs can establish that the PGA Tour’s actions following Haney’s May 29th

   broadcast were unjustified. The PGA Tour argues that Plaintiffs cannot demonstrate that its

   alleged interference was unjustified because the evidence shows its actions were: (A) consistent

   with its rights under its Agreement with SiriusXM; (B) justified to protect its economic and

   business interests; and (C) not motivated by malice or carried out by improper means. The Court

   discusses each argument in turn.

          A.    The PGA Tour’s Actions Were Consistent With its Rights Under its Agreement
                with SiriusXM and Thus the PGA Tour was Not a Stranger to Plaintiffs’
                Relationship with SiriusXM.

          Under Florida law, interference is justified where a defendant acts pursuant to contractual

   authority. Textron Fin. Corp. v. RV Having Fun Yet, Inc., No. 09-00002, 2011 WL 13176212, at

   *5 (M.D. Fla. Aug. 3, 2011) (noting that “no cause of action for intentional interference exists

   which is the consequence of a rightful action.”) (citing Barco Holdings, LLC v. Terminal Inv.

   Corp., 967 So. 2d 281, 292-93 (Fla. 3d DCA 2007)). Stated differently, defendants are generally

   not liable for tortious interference when they exercise their contractual rights. Fla. Tel. Corp. v.

   Essig, 468 So. 2d 543, 545 (Fla. 5th DCA 1985) (defendant not liable for exercising its contractual

   right to forbid its contractor from hiring a particular subcontractor for the defendant’s projects).

   And, the Eleventh Circuit has explained that a claim for tortious interference “cannot lie where the

   alleged interference is directed at a business relationship to which the defendant is a party.” Ford

   v. Ford Motor Co., 260 F.3d 1285, 1294 (11th Cir. 2001).

         The case of Florida Telephone Corp. (“FTC”) is instructive here. FTC entered a contract

   with Edwards Corporation for Edwards to splice telephone cable. 468 So. 2d at 544. Edwards


                                              Page 18 of 29
Case 0:19-cv-63108-RAR Document 118 Entered on FLSD Docket 08/19/2021 Page 19 of 29




   then subcontracted an independent splicing company—the Essigs—to work on FTC jobs. Id. The

   Essigs were eventually terminated at the request of FTC. Id. As a result, they sued FTC for

   tortious interference with their contractual relationship with Edwards. Id. at 545. The trial court

   entered judgment for the Essigs. Id. The Fifth District Court of Appeal (“DCA”) reversed given

   the contract between FTC and Edwards, which provided, in relevant part:

                  (f) The Telephone Company reserves the right to request the
                  Contractor to promptly remove from the job any employee(s) of the
                  Contractor or its sub-contractors who, in the sole opinion of the
                  Telephone Company, is not doing an adequate job or is conducting
                  himself in a manner as to reflect unfavorably upon the Telephone
                  Company, and the Contractor agrees to comply with such requests.

   Id. Based on that language, the Fifth DCA found that “FTC was privileged to forbid Edwards

   from using the Essigs on FTC jobs.” Id. Because the Essigs could not establish an element of

   their tortious interference claim—the absence of any justification or privilege—the Fifth DCA

   reversed and instructed the trial court to enter final judgment for FTC. Id.

           In this case, the PGA Tour—like FTC—was justified in the actions it took based on its

   Agreement with SiriusXM. The Agreement provides the PGA Tour a broad right of consent to all

   programming aired on the SiriusXM PGA Tour Radio channel in exchange for SiriusXM’s ability

   to use the PGA Tour’s intellectual property, including its trademarks, in connection therewith.

   Def.’s SOMF ¶¶ 1, 2, 3, 4, 5, 6, Ex 1-1. More specifically, Article II § 2.01 sets forth certain rights

   and obligations with respect to the “Production” of SiriusXM PGA Tour Radio. See Agreement

   [ECF No. 98-2] at 16. According to Article II § 2.01(f), in exchange for the ability to use the PGA

   Tour’s intellectual property in connection with the PGA Tour Radio channel, the parties agreed

   that:

                  SiriusXM shall ensure that SiriusXM and its representatives do not
                  incorporate into Programming any material which is: . . . (iv)
                  otherwise detrimental to [PGA] Tour or inconsistent with [PGA]



                                               Page 19 of 29
Case 0:19-cv-63108-RAR Document 118 Entered on FLSD Docket 08/19/2021 Page 20 of 29




                   Tour’s standards of appropriateness as may be provided to
                   SiriusXM in writing[.]

   Id. at 17 (emphasis added).8        Based on the Agreement’s express language, the PGA Tour

   reasonably expected that no material that could be damaging to its brand would be incorporated

   into programming for SiriusXM PGA Tour Radio. The record evidence shows that Haney’s May

   29th comments were met with a swift and intense negative public reaction and generated scathing

   editorials condemning the PGA Tour’s association with Haney. See, e.g., Def.’s SOMF ¶¶ 17, 18,

   20, 23. Thus, the PGA Tour identified Haney’s May 29th comments as detrimental to its brand

   and justifiably—as well as consistent with its contractual rights—took actions to discuss the same

   with SiriusXM in light of SiriusXM’s contractual obligations under Article II § 2.01(f) of their

   Agreement.

          Further, Plaintiffs cannot support their claim that the PGA Tour was a stranger to their

   relationship with SiriusXM. The tortious interference analysis in Mattocks, which the PGA Tour

   cites throughout its briefing, is instructive as to why the PGA Tour cannot be considered a stranger

   to Plaintiffs’ relationship with SiriusXM. In that case, plaintiff Stacey Mattocks created an

   unofficial Facebook Fan Page for the television series The Game. Mattocks, 43 F. Supp. 3d at

   1315. Roughly one year after Mattocks created the Fan Page, defendant Black Entertainment

   Television (“BET”) acquired syndication rights to The Game as well as rights to produce new


   8
      In their Response, Plaintiffs argue that the “PGA Tour did not provide Sirius XM with standards of
   appropriateness in writing” and therefore “having failed to fulfill that predicate condition” the PGA Tour
   “abandoned any role which it may have negotiated about determining who would be given a show on the
   air.” Pls.’ Resp. [ECF No. 86] at 14. Plaintiffs’ argument conveniently glosses over the portion of Section
   2.01(f) which obligates SiriusXM to “ensure that” it and its representatives “do not incorporate into the
   Programming any material which is: . . . (iv) otherwise detrimental to [PGA] Tour . . ..” Additionally,
   Plaintiffs’ contention that the Agreement “provided PGA Tour with absolutely no role in content, i.e., what
   the talent broadcast after they had been hired and were on the air” is contradicted by the express terms of
   the Agreement which specifically require that SiriusXM not “incorporate into Programming” any content
   that is “detrimental” to the PGA Tour. Id.; see also Agreement, [ECF No. 98-2] at 16, Article II, Section
   2.01(f).


                                                 Page 20 of 29
Case 0:19-cv-63108-RAR Document 118 Entered on FLSD Docket 08/19/2021 Page 21 of 29




   episodes of the show. Id. at 1314. BET learned about Mattocks’s page and contacted her to

   perform part-time work managing and adding BET-provided and approved content to her Fan Page

   for The Game. Id. In doing so, BET allowed Mattocks to post proprietary content, trademarks,

   and logos to her Fan Page and even directed users to “like” Mattocks’s Fan Page. Id. at 1316.

         Eventually, Mattocks and BET entered into a letter agreement in which BET agreed not to

   exclude Mattocks from the Fan Page and Mattocks granted BET full administrative access to the

   page. Id. A year later, while negotiating a full-time position with BET, Mattocks demoted BET’s

   administrative access to the Facebook page. Id. BET responded by terminating Mattocks’s license

   to use BET’s intellectual property and asking Facebook and Twitter to essentially disable

   Mattocks’s accounts for The Game. Id. Facebook and Twitter complied, disabling Mattocks’s

   Fan Page and Twitter according to their policies protecting brand owners’ rights. Id. at 1317.

   Mattocks brought several causes of action against BET including claims for tortious interference

   with her contracts with Facebook and Twitter. Id. BET moved for summary judgment. Id.

         The Honorable Judge James I. Cohn granted BET’s motion for summary judgment in its

   entirety. Id. at 1321. Relevant here, Judge Cohn determined that BET did not tortiously interfere

   with Mattocks’s user agreements with Facebook and Twitter when it asked them to shut down the

   accounts. Id. at 1319. The Court found the record conclusively showed BET “was not a ‘stranger’

   to Mattocks’s user agreements with Facebook and Twitter” given its collaboration with Mattocks

   and that it had a beneficial supervisory interest in the accounts and in the use of its intellectual

   property. Id. Because BET had a legitimate financial interest in how the accounts were run—

   especially since they concerned a show being aired by BET—Mattocks could not establish the

   absence of justification or privilege supporting BET’s requests to terminate Mattocks’s Facebook

   page and Twitter account. Id.




                                              Page 21 of 29
Case 0:19-cv-63108-RAR Document 118 Entered on FLSD Docket 08/19/2021 Page 22 of 29




         As in Mattocks, the record evidence here conclusively demonstrates that the PGA Tour is

   not a “stranger” to the relationship between Haney and SiriusXM given its active collaboration

   with SiriusXM on SiriusXM PGA Tour Radio’s golf-focused programming and the fact it has a

   beneficial supervisory interest in the radio channel and in the use of its own intellectual property.

   Like BET’s interest in the Facebook and Twitter accounts for The Game, the PGA Tour has a

   legitimate financial interest in how SiriusXM PGA Tour Radio is run. Additionally, by virtue of

   its Agreement with SiriusXM, the PGA Tour has control over SiriusXM PGA Tour Radio’s

   programming—and anything incorporated into said programming—which is necessarily

   intertwined with the broadcasting relationship between Haney and SiriusXM in connection with

   Haney’s show on SiriusXM PGA Tour Radio. Because it is not a stranger to Haney and SiriusXM’s

   relationship, the PGA Tour cannot be held liable for tortious interference and is therefore entitled

   to summary judgment on Plaintiffs’ claims.

          B.    The PGA Tour’s Actions were Justified to Protect its Economic and Business
                Interests—Which Are Closely Associated with SiriusXM PGA Tour Radio.

          Setting aside the PGA Tour’s contractual rights under its Agreement with SiriusXM, to

   prevail on their tortious interference claims, Plaintiffs must show that any alleged interference by

   the PGA Tour was unjustified. Plaintiffs can make no such showing here because the record

   evidence reflects that the actions the PGA Tour took in response to Haney’s May 29th broadcast

   were intended to safeguard its economic and business interests.

          As a matter of law, there can be no claim for tortious interference where, as here, the actions

   complained of were undertaken to safeguard or promote one’s financial or economic interest.

   Barco Holdings, 967 So. 2d at 293; Genet Co. v. Annheuser-Busch, Inc., 498 So. 2d 683, 684 (Fla.

   3d DCA 1986). When an entity acts to protect its “own economic interest to reduce the risk of

   incurring further loss,” those actions do “not constitute intent to damage within the meaning of a



                                              Page 22 of 29
Case 0:19-cv-63108-RAR Document 118 Entered on FLSD Docket 08/19/2021 Page 23 of 29




   cause of action for intentional interference with [a] business relationship.” Networkip, LLC v.

   Spread Enterprises, Inc., 922 So. 2d 355, 358 (Fla 3d DCA 2006). Florida law views said actions

   as privileged and non-actionable. Id.

          For instance, in Ethyl Corp. v. Balter, 386 So. 2d 1220 (Fla. 3d DCA 1980), the court ruled

   that the defendant “was, as a matter of law, privileged to act as it did” where its “actions were

   reasonably directed to the recovery of” a debt owed to the defendant by the corporation of which

   plaintiff was once president. Id. at 1221-22, 1224-25. Because the defendant’s actions to recover

   the debt were taken to safeguard or promote its own financial interests, the plaintiff’s tortious

   interference claim was “entirely non-actionable,” and judgment was entered for the defendant. Id.

   Similarly, in Burger King Corp. v. H&H Restaurants, LLC, No. 99-02855, 2001 WL 1850888, *3

   (S.D. Fla. Nov. 30, 2001), H&H filed a counterclaim against BK claiming that BK tortiously

   interfered with its contract with a potential buyer for the sale of 29 franchise restaurants by meeting

   with the potential buyer and advising him that H&H’s sale price was excessive. The court granted

   summary judgment in favor of BK on H&H’s tortious interference claim based on its finding that

   BK “had a non-malicious business reason for its refusal of H&H’s sale to the [potential buyer],

   namely that the [potential buyer] did not have adequate financial resources to operate the

   franchises, and the sale would place the ‘Burger King brand at unreasonable risk.’” Id. at *8

   (emphasis added).

          Here, the evidence reflects that the PGA Tour acted to protect economic interests related

   to its brand and burgeoning business relationship with the LPGA. As an initial matter, it is

   indisputable that the PGA Tour has a valid interest in SiriusXM PGA Tour Radio given that the

   channel is marketed as falling under the PGA Tour umbrella and that SiriusXM operates that

   channel using the PGA Tour’s trademarks and other intellectual property granted to SiriusXM




                                               Page 23 of 29
Case 0:19-cv-63108-RAR Document 118 Entered on FLSD Docket 08/19/2021 Page 24 of 29




   pursuant to the terms and conditions of the Agreement. Second, as further explained below, the

   evidence confirms the PGA Tour acted to protect its own economic interests and to reduce the risk

   of damage to its brand and reputation.

           As the evidence and witness testimony demonstrates, immediately following Haney’s May

   29th broadcast the internet was flooded with thousands of scathing posts condemning Haney’s

   comments. Monahan Dep. Ex. 13, [ECF No. 98-2] at 34. In certain instances, those reaction posts

   linked Haney’s words to the PGA Tour or otherwise rumored that Haney’s comments must have

   been sanctioned by the PGA Tour simply because Haney’s show was disseminated on SiriusXM

   PGA Tour Radio. Def.’s SOMF ¶ 21.9 Thus, like BK in H&H Restaurants, the PGA Tour took

   several actions to protect its public standing and minimize the risk to its brand in the wake of

   Haney’s controversial comments. 2001 WL 1850888 at *8. The actions taken by the PGA Tour—

   including tracking the social media conversation after the May 29th broadcast, reaching out to

   SiriusXM to express its disapproval of Haney’s conduct, and collaborating with SiriusXM on a

   joint statement—were motivated by its desire to safeguard the PGA Tour brand and protect its

   ongoing business dealings with the LPGA. To that end, Monahan and Neal testified during their

   depositions that, while they each found Haney’s comments offensive and contrary to the PGA

   Tour’s values, the PGA Tour felt pressured to act mainly to protect the brand’s integrity in the

   public sphere. Def.’s SOMF ¶¶ 20, 22, 23, 26, 27. Additionally, it is undisputed that Monahan

   reached out to Greenstein to express his disapproval of Haney’s comments primarily due to his

   concerns over the undesirable impact to the PGA Tour’s brand and the potential negative



   9
      For example, within hours of Haney’s broadcast, Christine Brennan, USA Today sports columnist and
   CNN sports analyst, published an article in USA TODAY’s online edition titled “Opinion: If Hank Haney
   isn’t fired from his radio job, golf’s leaders are condoning racism, sexism” that included the following
   statement: “Where is the PGA of America’s comment condemning Haney? Augusta National’s? The PGA
   TOUR’s, since it’s their show?” Def.’s SOMF ¶ 21.


                                                Page 24 of 29
Case 0:19-cv-63108-RAR Document 118 Entered on FLSD Docket 08/19/2021 Page 25 of 29




   implications of said comments with respect to the PGA Tour’s business relationship with the

   LPGA. Id. ¶¶ 24, 26, 27. As Monahan explained, the PGA Tour and the LPGA are industry

   partners and around the time in question the two organizations were working out a media rights

   deal that was not publicly announced until March 2020. See Monahan Dep., [ECF No. 98-2] at 6,

   113:9-114:21.

             In their opposition, Plaintiffs rely on conclusory allegations to support their theory that the

   PGA Tour tortiously interfered with Plaintiffs’ contract and business relationship with SiriusXM

   by pressuring SiriusXM to terminate Haney due to the PGA Tour’s “long-standing” animosity

   towards him. See generally Pls.’ Resp. Unfortunately for Plaintiffs, their theory is simply not

   supported by the record. Rather than rely on the record, Plaintiffs base their arguments on

   speculation or otherwise inadmissible evidence. Plaintiffs question the sincerity of the PGA

   Tour’s business interest in protecting its relationship with the LPGA. Pls.’ Resp. at 18-19. For

   instance, Plaintiffs note the PGA Tour has not been committed to promoting the LPGA since the

   organization’s inception and that the PGA Tour’s Senior Vice President of Communications and

   Media Content was unable to recall the top-ranked LPGA golfers during a deposition. Id.

             However, this information, even if true, is of no moment and the Court refuses to rely on

   Plaintiffs’ characterization of the evidence to extrapolate that the PGA Tour’s relationship with

   the LPGA is a sham and “made-for-litigation”, Pls.’ Resp. at 10, —especially when undisputed

   record evidence suggests otherwise.            For example, several witnesses, including SiriusXM’s

   President and Chief Content Officer, verify that from the outset, the PGA Tour was concerned

   about the impact Haney’s comments would have on its business relationship with the LPGA. See

   Greenstein Dep., [ECF No. 83-2].10 Further, Plaintiffs’ mischaracterization of the testimony


   10
        Greenstein testified as follows on this very point:



                                                    Page 25 of 29
Case 0:19-cv-63108-RAR Document 118 Entered on FLSD Docket 08/19/2021 Page 26 of 29




   regarding the details of the PGA Tour’s dealings with the LPGA is not evidence but rather mere

   conjecture and thus insufficient to create a genuine issue of material fact. See Cordoba v.

   Dillard’s, Inc., 419 F.3d 1169, 1181 (11th Cir. 2005) (“Speculation does not create a genuine issue

   of fact; instead, it creates a false issue, the demolition of which is a primary goal

   of summary judgment.”).

          Accordingly, because the PGA Tour’s conduct, in whole or in part, was demonstrably

   motivated by its desire to safeguard its brand and its relationship with the LPGA, the actions

   Plaintiffs complain of are justified, and the PGA Tour is entitled to summary judgment on

   Plaintiffs’ tortious interference claims. See Barco Holdings, 967 So. 2d at 293 (finding no tortious

   interference claim where allegedly improper action was taken to further valid business interests);

   see also Pandora Jewelers 1995, Inc. v. Pandora Jewelry, LLC, No. 09-61490, 2011 WL 2174012

   at *15 (S.D. Fla. June 2, 2011) (granting summary judgment on tortious interference with business

   relationship claim where defendant “pointed to evidence” that indicated it acted “to control the

   integrity of its brand”); accord Mattocks, 43 F. Supp. 3d at 1319 (finding BET had a valid




                  Q. To the best of your knowledge, was the PGA Tour working to integrate
                  or modify its relationship with the LPGA Tour in the spring and summer
                  of 2019?

                  A. I’m only aware of what Mr. Monahan told me, that they were working
                  with the LPGA on some transaction upcoming.

                  Q. When did he tell you that?

                  A. In that one call on—I believe it was May 30.

                  Q. Can you tell me more specifically what Mr. Monahan said about that?

                  A. That the PGA was either working or working to represent the LPGA
                  in an upcoming transaction, and this was very detrimental, potentially, to
                  that transaction.

   See Greenstein Dep., [ECF No. 83-2] at 5-6, 46:21-47:11.


                                                Page 26 of 29
Case 0:19-cv-63108-RAR Document 118 Entered on FLSD Docket 08/19/2021 Page 27 of 29




   economic interest because plaintiff deprived BET of “control over its intellectual property” on a

   social media platform, and further holding BET’s actions were justified to protect its rights as a

   “brand owner[]”).

             C. The PGA Tour Did Not Act with Malice, Nor Did It Employ Improper Means.

             Finally, “under Florida law, a tortious interference claim is actionable where malice is the

   sole basis for interference.” Slip-N-Slide Records, Inc. v. TVT Records, LLC, No. 05-21113, 2007

   WL 473273, at *4 (S.D. Fla. Feb. 8, 2007); see also Ernie Haire Ford v. Ford Motor Co., 260 F.3d

   1285, 1294 n.9 (11th Cir. 2004) (“The privilege is qualified only where malice is the sole basis for

   the interference. In other words, the party must be interfering solely out of spite, to do harm, or

   for some other bad motive.”) (internal citation omitted). And “even where the defendant’s motive

   is not purely malicious, a tortious interference claim may succeed if improper methods were used.”

   KMS Rest. Corp. v. Wendy’s Int’l, Inc., 361 F.3d 1321, 1327 (11th Cir. 2004) (collecting Florida

   cases).

             Here, Plaintiffs cite to no evidence suggesting that the PGA Tour’s response to Haney’s

   May 29th broadcast was motivated solely out of malice towards Haney or even that improper

   methods were used. Plaintiffs assert, without providing any supporting evidence, that the PGA

   Tour’s justifications for interfering were pre-textual and that its actions were instead motivated by

   a long-standing feud between the PGA Tour and Haney. However, the record does not support

   Plaintiffs’ theory and this Court is not in a position to second guess the PGA Tour’s business

   judgment or to infer malice or pretext based upon mere conjecture of an ongoing feud between

   Haney and the PGA Tour. To do so would require this Court to completely disregard all the

   evidence substantiating the PGA Tour’s reputational and business concerns following Haney’s

   controversial broadcast. In a thin-veiled attempt to inject issues of fact, Plaintiffs raise completely




                                                Page 27 of 29
Case 0:19-cv-63108-RAR Document 118 Entered on FLSD Docket 08/19/2021 Page 28 of 29




   unrelated events pertaining to non-party professional golfers that have nothing to do with Plaintiffs

   or the allegations in this case. Pls.’ Resp. at 16-18. At bottom, the evidence reflects that the PGA

   Tour’s actions in this case were simply not the type of conduct that a claim for tortious interference

   was designed to remedy. This was not, for example, a situation in which the PGA Tour was losing

   market share because Haney was actively competing with SiriusXM PGA Tour Radio.

           Lastly, the record reflects that the PGA Tour made no more calls to SiriusXM once the

   May 30th joint statement was issued, which further belies any suggestion that the PGA Tour

   interfered solely out of malice or that it used improper methods.11 On the contrary; evidence before

   the Court demonstrates that the PGA Tour justifiably acted to protect economic interests related

   to its brand and its developing business relationship with the LPGA. Plaintiffs thus cannot succeed

   on their tortious interference claims as a matter of law.12




   11
      Notably, even if the evidence reflected that additional calls or contacts were made, that would not serve
   as indicia of malice given the PGA Tour’s ongoing interest in SiriusXM PGA Tour Radio.
   12
      Throughout their Response, Plaintiffs broadly assert that whether the PGA Tour’s actions were justified
   or privileged is a question that must be determined by a jury. Plaintiffs’ assertions are nothing but attempts
   to recast their own legal burden in order to avoid summary judgment. As the party seeking summary
   judgment, the PGA Tour does not have to provide proof to negate the adverse party’s claims. Rather, this
   Court must grant a motion for summary judgment against a party who does not establish an essential
   element of their case for which they have the burden of proof. See Celotex Corp., 477 U.S. at 318-19. In
   this case, it is Plaintiffs’ burden to establish: (1) the existence of a contract or business relationship; (2) the
   PGA Tour’s knowledge of the contract or business relationship; (3) the PGA Tour’s intentional
   procurement of a breach of the contract or interference with the relationship; (4) the absence of any
   justification or privilege; and (5) damages because of the PGA Tour’s actions. See Mattocks, 43 F. Supp.
   3d at 1318. Thus, it is Plaintiffs’ burden, and not the PGA Tour’s, to establish the absence of any
   justification or privilege. And, as discussed above, the evidence before the Court shows that Plaintiffs are
   unable to establish element 3 as to their tortious interference with a contract claim (Count I) and element 4
   as to both tortious interference claims (Counts I and II).



                                                    Page 28 of 29
Case 0:19-cv-63108-RAR Document 118 Entered on FLSD Docket 08/19/2021 Page 29 of 29




                                             CONCLUSION

          Rule 9 of the USGA Rules of Golf states a key principle of the game: “play the ball as it

   lies.”13 In other words, absent a few exceptions, players cannot improve their position by simply

   moving the golf ball. Here, under Rule 56, the Court must similarly take the evidence as it lies in

   the record. And that evidence makes clear that Plaintiffs are unable to establish the necessary

   elements of their claims. Thus, for the foregoing reasons, it is

           ORDERED AND ADJUDGED as follows:

          1. Defendant’s Motion for Summary Judgment [ECF No. 82] is GRANTED.

          2. All other pending motions are DENIED as moot. 14

          3. Final Judgment will be entered by separate order.

          4. The Clerk is directed to CLOSE this case.

          DONE AND ORDERED in Fort Lauderdale, Florida, this 19th day of August, 2021.



                                                          _________________________________
                                                          RODOLFO A. RUIZ II
                                                          UNITED STATES DISTRICT JUDGE
   cc:    counsel of record




   13
      United States Golf Association, Player’s Edition of the Rules of Golf, https://www.usga.org/content/
   usga/home-page/rules/rules-2019/rules-of-golf/rule-9.html (last visited Aug. 19, 2021).
   14
       Pending before the Court are the PGA Tour’s Motion to Exclude Testimony of Jeremy Aisenberg and
   Patrick McGee [ECF No. 80] and the PGA Tour’s Omnibus Motion in Limine [ECF No. 104]. Because the
   PGA Tour is entitled to summary judgment without regard to the disputed expert testimony, the Court need
   not resolve the parties’ expert-related motions. Accordingly, all motions other than Defendant’s Motion
   for Summary Judgment are denied as moot.


                                                Page 29 of 29
